DETAILED ACTION
This is in response to amendment filed on September 7, 2021. Claims 1, 4, 7, 11, 14, 18 and 21 have been canceled. Claims 2-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered. 
Allowable Subject Matter
Claims 2-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9 and 16, the closest art, Baldwin et al. (US 2014/0029615 A1) disclose receiving a request for content from a mobile device (step 305 of Fig.3, ¶[0048]-[0050] and [0062], Baldwin, i.e., data requested by user device); content items that are to be transmitted to a mobile device is filtered (step 320 of Fig.3, ¶[0048]-[0050] and [0062], Baldwin, i.e., filtering data content based on user-specific parameters to be routed to user device); selecting one or more previously-filtered content items to be included in the content that is provided to the mobile device for output (¶[0046], [0048]-[0050] and [0062], Baldwin); and Providing, for output, one or more of the previously-filtered content items (step 325 of Fig.3, ¶[0048]-[0050] and [0062], Baldwin, i.e., routing the filtered content to user device). Lusted et al. (US 20140258813 A1) disclose determining data channel quality parameter that indicates a change in forward error correction state “FEC” has improved such that disabling the current FEC mode state in network nodes (¶[0032]-[0033]). However, the prior art fails to disclose or suggest the claimed provision “determining a second network quality value of the wireless network; determining that wireless network quality has improved based on the second network quality value exceeding the first network quality value; in response to determining that the wireless network quality has improved, determining, based on the second network quality value, an 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Lu (US 20150339941 A1) discloses SYSTEM AND METHOD FOR AUTONOMIC SOCIAL LEARNING.
2. Kloninger et al. (US 20040073596 A1) disclose enterprise content delivery network having a central controller for coordinating a set of content servers.
3. Marra et al. (US 9183259 B1) disclose selecting content based on social significance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163